Malone Jr., J.
Appeal from an order of the Family Court of Essex County (Meyer, J.), entered April 19, 2011, which, among other things, granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, to modify a prior order of custody.
Respondent Jessica L. Decker (hereinafter respondent) is the mother of a child (born in 2003) and petitioner is the paternal grandmother of the child. In September 2009, petitioner commenced a modification proceeding seeking primary physical custody of the child, which was granted in an order entered April 19, 2011. Respondent appeals.
Inasmuch as the parties entered into a February 2012 consent order that superceded the April 2011 order being appealed, this appeal has been rendered moot (see Matter of Dickerson v Knox, 89 AD3d 1290, 1291 [2011]; Matter of Alexander K. [Jennifer N.], 77 AD3d 1023, 1024 [2010]).
Peters, P.J., Rose, Lahtinen and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.